06/09/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0547



                                  No. DA 19-0547

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 BEAU HERMAN MILLER,

            Defendant and Appellant.

                                      ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 13, 2021, within which to prepare, serve, and file its

response brief.




CMF                                                                      Electronically signed by:
                                                                                 Jim Rice
                                                                    Justice, Montana Supreme Court
                                                                               June 9 2021